DETAILED ACTION
Status of Claims
This is the first office action in response to the applicant’s arguments/remarks made in an amendment filed on 03/16/2022.
Claims 1, 6, 8, and 32 have been amended; claims 12 and 14-31 have been canceled. 
Claims 1-36 are pending; claims 1-11, 13, and 32-36 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed on 03/16/2022 has been entered.
 
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/07/2021, 03/16/2022, and 04/28/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
Claim Objections:
	The amended claim has overcome the claim objections, and the claim objections have been withdrawn.

35 U.S.C. § 112:
	Regarding the 35 U.S.C. § 112 (a) rejection, the applicant has pointed out Fig. 1, and paragraphs [0044], [0050], [0051], and [0077]. The applicant contends that the registration request may be made by the trade secret registry or by the client device based on paragraph [0077]. The limitation of "sending, from the electronic device and to the registry system, a second request to register the document with respect to the trade secret registry, the second request including the block value and a time value associated with generation of the block value" discloses sending a second request comprising the block value and a time value from the client device to the registry system after the first request is registered in a blockchain. The specification discloses that the distributed-ledger system may store the document obfuscation value received from the client device, generate a time value, and send the cryptographic document obfuscation value and the generated time value to the register system and/or the electronic device (see Fig. 10 and paragraph [0155]). The specification further discloses that the electric device sends a second request to register the document to the registry system (see Fig. 10 and paragraph [0156]). But the specification does not disclose that the electronic device sends a second request comprising the cryptographic document obfuscation value and the time value to the registry system after receiving them from the distributed-ledger system. 
Regarding the 35 U.S.C. § 112 (b) rejection, the amended claim has overcome the 35 U.S.C. § 112(b) rejection. The 35 U.S.C. § 112(b) rejection has been withdrawn. 

35 U.S.C. § 103:
	YEAP, the primary reference, discloses registering IP document and/or trade secret into a blockchain as well as a registry system. The owner of the document may register the document into the registry system after the hash of the document is registered in the blockchain. YEAP further discloses presents the registered record (i.e., the IP datablock comparing owner(s), title, and digest of the document, and the block created date/time).
	Balinsky, the secondary reference, discloses registering hash of a document into a blockchain, and providing the hash of the document, the time stamp, a position in the blockchain, and other information stored in the blockchain to the owner after the registration data is stored in the blockchain.
	The reference YAMAMOTO discloses registering/storing a hash of a document with a time stamp as a time stamp token, and displaying confirmation data, such as the registration date/time, name of the document, the description (i.e., the remark and the key words) of the document, ID of the document, and other information, on a user interface after the registration. 
YEAP discloses presenting the registered record indicating the registered document, the document hash value, and the time stamp. Balinsky discloses providing the block value and the time stamp to the owner after registration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP and Balinsky, to incorporate with the teachings of YAMAMOTO, and to display the registration confirmation data, such as the block value, the time stamp, and the description entered, on the user interface, so that the user can be notified of the registration result directly after registration is completed successfully.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “sending, from the electronic device and to the registry system, a second request to register the document with respect to the trade secret registry, the second request including the block value and a time value associated with generation of the block value,”  and claim 32 recites “sending, to the registry system, the document obfuscation value, the block value, and a second request to register the digital property in association with the digital property registry.” The specification is in silent regarding these limitations. 
The specification discloses that a remote system associated with a blockchain may register a document obfuscation value in the blockchain; the remote system may generate a time value indicating a time when the document obfuscation value was registered with the blockchain; and the remote system may send, not the electronic device, the document obfuscation value and time value to a remote system associated with the trade secret registry and/or the electronic device (see paragraphs [0051], [0091], [0132], [0155], [0169], [0182]; and [0196] of the publication). The specification further discloses that the electric device sends a second request to register the document to the registry system (see Fig. 10 and paragraph [0156]). But the specification does not disclose that the electronic device or other device sends a second request including the cryptographic document obfuscation value and the time value or the block value to the registry system after receiving them from the distributed-ledger system. For examination purpose, the limitations of “sending, from the electronic device and to the registry system, a second request to register the document with respect to the trade secret registry, the second request including the block value and a time value associated with generation of the block value” and “sending, to the registry system, the document obfuscation value, the block value, and a second request to register the digital property in association with the digital property registry” are interpreted as “sending, from the electronic device and to the registry system, a second request to register the document with respect to the trade secret registry” and “sending, to the registry system, a second request to register the digital property in association with the digital property registry,” respectively.
 Claim 3 recites “sending, from the electronic device and to the registry system, the second block value and a second time value associated with generation of the second block value.” The specification is in silent with this limitation. 
The specification discloses that the electronic device may send the second document obfuscation value, not both the second document obfuscation value and a second time value, to the registry system (see paragraph [0161] of the publication).
Claims 2-5 and 33-36 are rejected because they depend on the rejected independent claims 1 and 32, respectively.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11,13, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over YEAP et al. (US 20190280856 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of Wisgo (US 20200195608 A1) and YAMAMOTO et al. (JP 2016218554 A).
Claim 1:
YEAP discloses the following:
a.	receiving, at an electronic device, a document representing a trade secret; receiving, at the electronic device, input indicating that the document is to be registered in a trade secret registry associated with a registry system that is remote from the electronic device. (See Fig 1; paragraphs [0014]-[0019], “[a]n exemplary system architecture of the IP blockchain system 20 that can execute implementations of the present disclosure, can include one or more of a user computing device associated with a user and a IP blockchain system controller 24 [controller module 24]…. In some implementations, the IP blockchain system 20 may represent a client/server system supporting multiple computer systems [e.g., the controller module 24] including one or more clients [e.g., the user computing device] that are connectively coupled for communication with one another over the network….The user computing device can communicate with the controller module 24 over a network…. In some implementations, a user can invoke applications available on one or more of the servers in a web browser or a mobile application running on a client [e.g., user computing device]. Each application can individually access data from one or more repository resources [e.g., the first database module 26 and the second database module 28]…. The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; Fig. 2; and paragraphs [0020]-[0021], “[i]n a step 110 of the registration process 102, the IP file 40 and the associated auxiliary information dataset 42 to be processed are obtained from the first database module 26 and the second database module 28 respectively. Preferably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets.” These citations indicate that the user computing device, associated with a user and an IP blockchain system controller, obtains the IP file and uploads the IP file to a database for registering with the registry system.)
b.	generating, based on in part on obtaining the input, a document obfuscation value representing the document. (See Fig. 2 and paragraph [0022], “the IP file 40 is processed with a hash function to obtain an IP digest 48. The IP digest 48 can be computed using a suitable hash function such as but not limited to SHA1, SHA256, SHA3, BLAKE and BCRYPT.”)
c.	sending, from the electronic device, the document obfuscation value and a first request to generate a block in a blockchain, the blockchain being associated with a distributed-ledger system that is remote from at least the electronic device. (See Figs. 1-2; paragraphs [0014]-[0019]; paragraphs [0020]-[0021]; paragraph [0025]; and paragraph [0028], “Hence, in a step 132, a ledger is updated with at least one of the IP datablock 54 and the updated IP blockchain 58 in response to the previous IP blockchain 44 being updated, and distributed to a plurality of distributed databases in data communication with the IP blockchain system 20.”)
d.	receiving, from the distribute-ledger system at the electronic device, a block value representing the block in the blockchain. (See paragraph [0004], “[i]n accordance with a second aspect of the invention, there is disclosed a machine-readable medium having stored therein a plurality of programming instructions, which when executed, the instructions cause the machine to process a IP file with a hash function to obtain an IP digest, determine a previous block digest from a previous IP blockchain, and append the previous block digest and IP reference dataset to the IP digest to obtain an IP datablock, the IP reference dataset being associated with the IP file;” paragraphs [0014]-[0019]; and paragraph [0023], “a previous block digest is determined from the previous IP blockchain 44 of the third database module 30 in a step 114 performed prior to, in tandem with or subsequent to the step 112. The previous block digest and an IP reference dataset is then appended to the IP digest 48 to obtain an IP datablock 54 in a step 116.”)
e.	sending, from the electronic device and to the registry system, a second request to register the document with respect to the trade secret registry; generating, by the registry system, a record in the trade secret registry, the record indicating that the trade secret has been registered in the trade secret registry. (See Figs. 1-2 and paragraph [0029], “[a] user of the IP blockchain system 20 seeking to register the IP file 40 therewith may be prompted to store the IP file 40 with the IP repository 56 of the IP blockchain system 20. If the user decides to store the IP file 40 on the IP repository 56, the IP file 40 is encrypted to obtain an encrypted IP file 59 in a step 134 prior to storing the encrypted IP file 59 on the IP repository 56 in a step 136.”)
f.	storing a record in a registry including a block value and indicating the time value. (see paragraphs [0026]-[0027], “an IP reference 60 is generated for storing in an IP References database module 62. The input fields are owner(s) first name, owner(s) last name, title of the IP file 40, the previous block digest of the IP file 40 and the date of creation as shown and the output can be in any of the bibliographic reference format such as the Chicago Manual of Style, Harvard Citation Style, American Psychological Association style among others.”)
g.	generating confirmation data indicating that the record has been registered; and present, based at least in part on the confirmation data, that includes the record indicates (1) the trade secret has been registered, (2) the block value, (3) the time value. (See paragraph [0023] and paragraph [0034], “[h]owever, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 308.”)
		YEAP does not explicitly disclose the following:
storing security rules associated with a firewall of the electronic device;
wherein sending the document obfuscation value and the first request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
sending the confirmation data from the registry system to the electronic device, wherein sending the confirmation data is performed via the firewall and based at least in part on the security rules allowing the transmission of the confirmation data to the electronic device; and 
causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays a description of the trade secret determined by the electronic device and other information.
Balinsky discloses the following:
a.	generating, based at least in part on receiving the input, a document obfuscation value representing the document; sending, from the electronic device, the document obfuscation value and a first request to generate a block in a blockchain. (Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028], “Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	the record including the block value; indicating a time value; generating confirmation data indicating that the record has been generated; the confirmation data comprising the block value and the time value; and sending the confirmation data from the registry system to the electronic device. (See paragraph [0021]; paragraphs [0026]-[0028], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth…. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design”; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to generate the document obfuscation value through the user device and provide the registration confirmation to the user device, so that generating the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that the confirmation information may be used by the user both to ensure that the storage process is completed properly, and to retrieve the information in the future.
The combination of YEAP and Balinsky discloses the claimed invention but does not explicitly disclose the following:
 storing security rules associated with a firewall of the electronic device;
wherein sending the document obfuscation value and the first request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
wherein sending the confirmation data is performed via the firewall and based at least in part on the security rules allowing the transmission of the confirmation data to the electronic device; and 
causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays a description of the trade secret determined by the electronic device and other information.
Wisgo discloses the following:
a.	storing security rules associated with a firewall of the electronic device. (See paragraphs [0027]-[0029], “[i]n embodiments, the firewall logic can be generated having a plurality of firewall rules corresponding to a VPN or network environment. The firewall logic can be injected into or otherwise provided to an application [e.g., mobile application] by a firewall manager of a management server. A client device can download or be provided the application having the firewall logic.”)
b.	wherein sending the document obfuscation value and the first request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system, and wherein sending the confirmation data is performed via the firewall and based at least in part on the security rules allowing the transmission of the confirmation data to the electronic device. (See paragraph [0035], “[i]n some embodiments, the firewall filters 218 can inspect or examine properties of data [e.g., header packets, portions of a packet] using one or more firewall rules 216 to determine whether to allow or block the corresponding data from being received at or transmitted by an application 204 executing on a device 202”; paragraphs [0049]-[0052]; paragraphs [0062]-[0064], “[i]n some embodiments, the firewall logic 208 can use the firewall rule 216 to identify a firewall action 220 including instructions to allow or permit the network traffic or data to be transmitted by or received at the application 204 executing on the device 202. In some embodiments, the firewall logic 208 can assign a level of access to network traffic or data corresponding to an API 234, application 204 or server 230 using the firewall policies…. For example, the firewall logic 208 can allow or enable the application 204 to receive data or transmit data to an API 234, an IP address [or group of IP addresses], a domain name or a server 230 based in part on the firewall rules 216 or a level of access assigned.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP and Balinsky, to incorporate with the teachings of Wisgo, and to store and apply security rules associated with the firewall on the electronic device, so that the firewall logic can apply firewall rules and actions at the application itself to identify malicious or harmful activities at the application and independent of a network device or a special firewall application set up on the client device executing the application. Thus, the firewall logic can provide firewall functionality for a mobile application executing on a mobile device independent of a network device or a special firewall application.
The combination of YEAP, Balinsky, and Wisgo discloses the claimed invention but does not explicitly disclose causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays a description of the trade secret determined by the electronic device and other information.
YAMAMOTO discloses causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays (1) an indication that the document has been registered in the registry, (2) the registration value, (3) the time value, and (4) a description of the document determined by the electronic device. (See paragraph [0017] and paragraphs [0037]-[0038], “[a]s shown in FIG. 7, the user selects the type of the target file to be registered from the column 71 of the ‘type of input information’ by a pull-down menu or the like, and inputs the file name to the ‘input file’ column 72…. The remarks are input to the remark column 74 as needed. Information serving as a key at the time of retrieval is appropriately input to the search information column 75. When the registration button 76 in FIG. 7 is pressed, the time stamp management system performs registration processing corresponding to the type of the input target file, records it in the data storage unit, and displays the registration result on the screen as shown in FIG. 8,” and Fig. 8. The registration result displayed at the user device, shown as Fig. 8, includes the remark 74 and the key words 75 that are associated with the document and are entered via the user device.)
YEAP discloses presenting the registered record indicating the registered document, the document hash value, and the time stamp. Balinsky discloses providing the block value and the time stamp to the owner after registration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP, Balinsky, and Wisgo, to incorporate with the teachings of YAMAMOTO, and to display the registration confirmation data, such as the block value, the time stamp, and the description entered, on the user interface, so that the user can be notified of the registration result directly after registration is completed successfully.

Claim 2:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
Balinsky further discloses identifying a first portion of the document and a second portion of the document; generating a second document obfuscation value representing the first portion of the document; generating a third document obfuscation value representing the second portion of the document; and wherein generating the first document obfuscation value comprises generating the first document obfuscation value based at least in part on the second document obfuscation value and the third document obfuscation value. (See paragraphs [0017]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to generate the document obfuscation value with different portions of the document, so that the sub-level design may be authenticated to a time that is stored in association with the hash of root.

Claim 5:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP further discloses wherein generating the document obfuscation value comprises generating the document obfuscation value at least in part on a cryptographic hash. (See paragraph [0022].)

Claim 6:
YEAP discloses the following:
a.	one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising. (Fig 1; paragraphs [0014]-[0019]; and paragraph [0021], “[t]he controller module 24 comprises a processor, a processor-readable storage medium containing one or more programming instructions relating to the IP blockchain method 100.”)
b.	receiving a document representing a digital property; receiving input indicating that the document is to be registered in a digital property registry associated with a registry system. (See Fig 1; paragraphs [0014]-[0019], “[t]he user computing device can communicate with the controller module 24 over a network…. In some implementations, a user can invoke applications available on one or more of the servers in a web browser or a mobile application running on a client [e.g., user computing device]. Each application can individually access data from one or more repository resources [e.g., the first database module 26 and the second database module 28]…. The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; Fig. 2; and paragraphs [0020]-[0021], “[i]n a step 110 of the registration process 102, the IP file 40 and the associated auxiliary information dataset 42 to be processed are obtained from the first database module 26 and the second database module 28 respectively. Preferably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets.” These citations indicate that the user computing device obtains the IP file and uploads the IP file to a database for registering with the registry system.)
c.	generating, based on in part on obtaining the input, a document obfuscation value representing the document. (See Fig. 2 and paragraph [0022], “the IP file 40 is processed with a hash function to obtain an IP digest 48. The IP digest 48 can be computed using a suitable hash function such as but not limited to SHA1, SHA256, SHA3, BLAKE and BCRYPT.”)
d.	sending, to the registry system, a request to register the digital property in association with the digital property registry. (See Figs. 1-2 and paragraph [0029], “[a] user of the IP blockchain system 20 seeking to register the IP file 40 therewith may be prompted to store the IP file 40 with the IP repository 56 of the IP blockchain system 20. If the user decides to store the IP file 40 on the IP repository 56, the IP file 40 is encrypted to obtain an encrypted IP file 59 in a step 134 prior to storing the encrypted IP file 59 on the IP repository 56 in a step 136.”)
e.	storing a record in a registry including a block value and indicating the time value. (see paragraphs [0026]-[0027], “an IP reference 60 is generated for storing in an IP References database module 62. The input fields are owner(s) first name, owner(s) last name, title of the IP file 40, the previous block digest of the IP file 40 and the date of creation as shown and the output can be in any of the bibliographic reference format such as the Chicago Manual of Style, Harvard Citation Style, American Psychological Association style among others.”)
f.	receiving, form the registry system, confirmation data indicating that the record has been registered; and present, based at least in part on the confirmation data, an indication that (1) the digital property has been registered, (2) the digital property has been associated with the block value. (See paragraph [0023] and paragraph [0034], “[h]owever, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 308.”)
		YEAP does not explicitly disclose the following:
storing security rules associated with a firewall of the electronic device;
sending, to the registry system, the document obfuscation value to register the digital property in association with the digital property registry, wherein sending the document obfuscation value and the request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
receiving, from the registry system, confirmation data indicating that: the digital property has been registered in association with the digital property registry; and the digital property has be associated with a block value representing a block in a blockchain associated with a distributed-ledger system,  wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that a description of the digital property determined by the system and other information.
Balinsky discloses the following:
a.	generating, based at least in part on receiving the input, a document obfuscation value representing the document; sending, to the registry system, the document obfuscation value to register the digital property in association with the digital property registry. (Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028], “Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	receiving, from the registry system, confirmation data indicating that: the digital property has been registered in association with the digital property registry; and the digital property has be associated with a block value representing a block in a blockchain associated with a distributed-ledger system. (See paragraph [0021]; paragraphs [0026]-[0028], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth…. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design”; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to generate the document obfuscation value through the user device and provide the registration confirmation to the user device, so that generating the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that the confirmation information may be used by the user both to ensure that the storage process is completed properly, and to retrieve the information in the future.
The combination of YEAP and Balinsky discloses the claimed invention but does not explicitly disclose the following:
 storing security rules associated with a firewall of the electronic device;
wherein sending the document obfuscation value and the request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that a description of the digital property determined by the system and other information.
Wisgo discloses the following:
a.	storing security rules associated with a firewall of the electronic device. (See paragraphs [0027]-[0029], “[i]n embodiments, the firewall logic can be generated having a plurality of firewall rules corresponding to a VPN or network environment. The firewall logic can be injected into or otherwise provided to an application [e.g., mobile application] by a firewall manager of a management server. A client device can download or be provided the application having the firewall logic.”)
b.	wherein sending the document obfuscation value and the request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system, and wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system. (See paragraph [0035], “[i]n some embodiments, the firewall filters 218 can inspect or examine properties of data [e.g., header packets, portions of a packet] using one or more firewall rules 216 to determine whether to allow or block the corresponding data from being received at or transmitted by an application 204 executing on a device 202”; paragraphs [0049]-[0052]; paragraphs [0062]-[0064], “[i]n some embodiments, the firewall logic 208 can use the firewall rule 216 to identify a firewall action 220 including instructions to allow or permit the network traffic or data to be transmitted by or received at the application 204 executing on the device 202. In some embodiments, the firewall logic 208 can assign a level of access to network traffic or data corresponding to an API 234, application 204 or server 230 using the firewall policies…. For example, the firewall logic 208 can allow or enable the application 204 to receive data or transmit data to an API 234, an IP address [or group of IP addresses], a domain name or a server 230 based in part on the firewall rules 216 or a level of access assigned.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP and Balinsky, to incorporate with the teachings of Wisgo, and to store and apply security rules associated with the firewall on the electronic device, so that the firewall logic can apply firewall rules and actions at the application itself to identify malicious or harmful activities at the application and independent of a network device or a special firewall application set up on the client device executing the application. Thus, the firewall logic can provide firewall functionality for a mobile application executing on a mobile device independent of a network device or a special firewall application.
The combination of YEAP, Balinsky, and Wisgo discloses the claimed invention but does not explicitly disclose causing display, based at least in part on the confirmation data, of a user interface that displays an indication that a description of the digital property determined by the system and other information.
YAMAMOTO discloses causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in association with the digital property registry and (2) the digital property has been associated with the registration value, and (3) a description of the document determined by the device. (See paragraph [0017] and paragraphs [0037]-[0038], “[a]s shown in FIG. 7, the user selects the type of the target file to be registered from the column 71 of the ‘type of input information’ by a pull-down menu or the like, and inputs the file name to the ‘input file’ column 72…. The remarks are input to the remark column 74 as needed. Information serving as a key at the time of retrieval is appropriately input to the search information column 75. When the registration button 76 in FIG. 7 is pressed, the time stamp management system performs registration processing corresponding to the type of the input target file, records it in the data storage unit, and displays the registration result on the screen as shown in FIG. 8,” and Fig. 8. The registration result displayed at the user device, shown as Fig. 8, includes the remark 74 and the key words 75 that are associated with the document and are entered via the user device.)
YEAP discloses presenting the registered record indicating the registered document, the document hash value, and the time stamp. Balinsky discloses providing the block value and the time stamp to the owner after registration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP, Balinsky, and Wisgo, to incorporate with the teachings of YAMAMOTO, and to display the registration confirmation data, such as the block value, the time stamp, and the description entered, on the user interface, so that the user can be notified of the registration result directly after registration is completed successfully.
Claim 6 recites “confirmation data indicating that: the digital property has been registered in association with the digital property registry; and the digital property has be associated with a block value representing a block in a blockchain associated with a distributed-ledger system.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 7:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
Balinsky further discloses identifying a first portion of the document and a second portion of the document; generating a second document obfuscation value representing the first portion of the document; generating a third document obfuscation value representing the second portion of the document; and wherein generating the first document obfuscation value comprises generating the first document obfuscation value based at least in part on the second document obfuscation value and the third document obfuscation value. (See paragraphs [0017]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to generate the document obfuscation value with different portions of the document, so that the sub-level design may be authenticated to a time that is stored in association with the hash of root.

Claim 8:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP discloses wherein the block comprises a first block, the blockchain comprises a first blockchain, the block value comprises a first block value, the distributed-ledger system comprises a first distributed-ledger system. (See Figs. 1-2; paragraphs [0016]-[0019]; and paragraphs [0022]-[0023]). YEAP et al. further discloses wherein the system comprising one or more servers and/or multiple computer systems. (See paragraphs [0014]-[0016].) 
 Balinsky discloses the block value comprises a first block value, prior to receiving the confirmation data, requesting that the digital property be registered in association with a […] distributed-ledger system, and wherein the confirmation data indicates that the digital property has been associated with a […] block value representing a […] block in a […] blockchain associated with a […] distributed-ledger system. (See paragraph [0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to provide the registration confirmation to the user device, so that the confirmation information may be used by the user both to ensure that the storage process is completed properly and to retrieve the information in the future.
Claim 8 recites a second block value and a second block in a second blockchain associated with a second distributed-ledger system. Although YEAP and Balinsky do not disclose a second block value or a second block in a second blockchain associated with a second distributed-ledger system, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B.
Claim 8 recites “wherein the confirmation data indicates that the digital property has been associated with a second block value representing a second block in a second blockchain associated with a second distributed-ledger system.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 9:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP discloses generating, based at in part on receiving the input, a […] document obfuscation value representing the document, the […] document obfuscation value generated utilizing a […] hash-value generator, and hash can be generated via different hash functions. (See paragraph [0019] and paragraph [0022]). YEAP et al. further discloses wherein the system comprising one or more servers and/or multiple computer systems. (See paragraphs [0014]-[0016].) 
 Balinsky discloses sending the […] document obfuscation value to the registry system (see Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028]), and wherein the confirmation data indicates that the digital property has been associated with a […] block value associated with the […] document obfuscation value, the […] block value representing a […]  block in a […]  blockchain associated with a […] distributed-ledger system (see paragraph [0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to send the document obfuscation value to the registry system and provide the registration confirmation to the user device, so that the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that the confirmation information may be used by the user both to ensure that the storage process is completed properly and to retrieve the information in the future.
Claim 9 recites a second document obfuscation value which generated by a second hash-value generator, a second block value, and a second block in a second blockchain associated with a second distributed-ledger system. Although YEAP and Balinsky do not disclose a second document obfuscation value, a second hash-value generator, a second block value, or a second block in a second blockchain associated with a second distributed-ledger system, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B.
Claim 9 recites “wherein the confirmation data indicates that the digital property has been associated with a block value associated with the document obfuscation value, the block value representing a block in a blockchain associated with a sistributed-ledger system.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 11:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP discloses identifying fields of the document, individual ones of the fields being associated with a field type; identifying a field value associated with the individual ones of the fields: and generating tag data associated with the document, the tag data generated based at least in part on the field type and the field value for the individual ones of the fields. (See Figs. 1-2; paragraphs [0016]-[0019], “The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; and paragraphs [0023]-[0026].)

Claim 13:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP further discloses wherein the document comprises a first document, the document obfuscation value comprises a first document obfuscation value, and the operations further comprise: receiving input data requesting verification that a second document corresponds to the first document; generating, based at least in part on the second document, a second document obfuscation value corresponding to the second document; determining that the first document obfuscation value corresponds to the second document obfuscation value; and determining that the second document corresponds to the first document based at least in part on the first document obfuscation value corresponding to the second document obfuscation value. (See Fig. 5 and paragraph [0034].)

Claim 32:
YEAP discloses the following:
a.	one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising. (Fig 1; paragraphs [0014]-[0019]; and paragraph [0021], “[t]he controller module 24 comprises a processor, a processor-readable storage medium containing one or more programming instructions relating to the IP blockchain method 100.”)
b.	receiving a document representing a digital property; receiving input indicating that the document is to be registered in a digital property registry associated with a registry system. (See Fig 1; paragraphs [0014]-[0019], “[a]n exemplary system architecture of the IP blockchain system 20 that can execute implementations of the present disclosure, can include one or more of a user computing device associated with a user and a IP blockchain system controller 24 [controller module 24]…. In some implementations, the IP blockchain system 20 may represent a client/server system supporting multiple computer systems [e.g., the controller module 24] including one or more clients [e.g., the user computing device] that are connectively coupled for communication with one another over the network…. The user computing device can communicate with the controller module 24 over a network…. In some implementations, a user can invoke applications available on one or more of the servers in a web browser or a mobile application running on a client [e.g., user computing device]. Each application can individually access data from one or more repository resources [e.g., the first database module 26 and the second database module 28]…. The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; Fig. 2; and paragraphs [0020]-[0021], “[i]n a step 110 of the registration process 102, the IP file 40 and the associated auxiliary information dataset 42 to be processed are obtained from the first database module 26 and the second database module 28 respectively. Preferably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets.” These citations indicate that the user computing device, associated with a user and an IP blockchain system controller, obtains the IP file and uploads the IP file to a database for registering with the registry system.)
c.	generating, based on in part on obtaining the input, a document obfuscation value representing the document. (See Fig. 2 and paragraph [0022], “the IP file 40 is processed with a hash function to obtain an IP digest 48. The IP digest 48 can be computed using a suitable hash function such as but not limited to SHA1, SHA256, SHA3, BLAKE and BCRYPT.”)
d.	sending, to a distributed-ledger system, the document obfuscation value and a first request to register the document with the distributed-ledger system. (See Figs. 1-2; paragraphs [0014]-[0021]; paragraph [0025]; and paragraph [0028], “Hence, in a step 132, a ledger is updated with at least one of the IP datablock 54 and the updated IP blockchain 58 in response to the previous IP blockchain 44 being updated, and distributed to a plurality of distributed databases in data communication with the IP blockchain system 20.”)
e.	receiving, from the distribute-ledger system at the electronic device, a block value representing the block in the blockchain. (See paragraph [0004], “[i]n accordance with a second aspect of the invention, there is disclosed a machine-readable medium having stored therein a plurality of programming instructions, which when executed, the instructions cause the machine to process a IP file with a hash function to obtain an IP digest, determine a previous block digest from a previous IP blockchain, and append the previous block digest and IP reference dataset to the IP digest to obtain an IP datablock, the IP reference dataset being associated with the IP file;” paragraphs [0014]-[0019]; and paragraph [0023], “a previous block digest is determined from the previous IP blockchain 44 of the third database module 30 in a step 114 performed prior to, in tandem with or subsequent to the step 112. The previous block digest and an IP reference dataset is then appended to the IP digest 48 to obtain an IP datablock 54 in a step 116.”)
f.	sending, to the registry system, a second request to register the digital property in association with the digital property registry. (See Figs. 1-2 and paragraph [0029], “[a] user of the IP blockchain system 20 seeking to register the IP file 40 therewith may be prompted to store the IP file 40 with the IP repository 56 of the IP blockchain system 20. If the user decides to store the IP file 40 on the IP repository 56, the IP file 40 is encrypted to obtain an encrypted IP file 59 in a step 134 prior to storing the encrypted IP file 59 on the IP repository 56 in a step 136.”)
g.	storing a record in a registry including a block value and indicating the time value. (see paragraphs [0026]-[0027], “an IP reference 60 is generated for storing in an IP References database module 62. The input fields are owner(s) first name, owner(s) last name, title of the IP file 40, the previous block digest of the IP file 40 and the date of creation as shown and the output can be in any of the bibliographic reference format such as the Chicago Manual of Style, Harvard Citation Style, American Psychological Association style among others.”)
h.	generating confirmation data indicating that the record has been registered; and present, based at least in part on the confirmation data, an indication that (1) the digital property has been registered, (2) the digital property has been associated with the block value. (See paragraph [0023] and paragraph [0034], “[h]owever, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 308.”)
		YEAP does not explicitly disclose the following:
storing security rules associated with a firewall of the electronic device;
sending to the registry system, the second request to register the digital property in associated with the digital property registry, wherein sending the second request is performed via the firewall and based at least in part on the security rules allowing the transmission of the second request to the registry system; 
receiving, form the registry system, confirmation data indicating that the record has been generated in associated with the digital property registry; and the digital property has been associated with the block value, wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that a description of the digital property determined by the system and other information.
Balinsky discloses the following:
a.	generating, based at least in part on receiving the input, a document obfuscation value representing the document; sending, to a system, the document obfuscation value to register the document obfuscation value with the distributed-ledger system and/or the registry system. (Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028], “Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	receiving, form the registry system, confirmation data indicating that the record has been generated in associated with the digital property registry; the confirmation data comprising the block value and the time value; and the digital property has been associated with the block value. (See paragraph [0021]; paragraphs [0026]-[0028], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth…. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design”; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to generate the document obfuscation value through the user device and provide the registration confirmation to the user device, so that generating the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that the confirmation information may be used by the user both to ensure that the storage process is completed properly, and to retrieve the information in the future.
The combination of YEAP and Balinsky discloses the claimed invention but does not explicitly disclose the following:
storing security rules associated with a firewall of the electronic device;
wherein sending the second request is performed via the firewall and based at least in part on the security rules allowing the transmission the second request to the registry system; 
wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that a description of the digital property determined by the system and other information.
Wisgo discloses the following:
a.	storing security rules associated with a firewall of the electronic device. (See paragraphs [0027]-[0029], “[i]n embodiments, the firewall logic can be generated having a plurality of firewall rules corresponding to a VPN or network environment. The firewall logic can be injected into or otherwise provided to an application [e.g., mobile application] by a firewall manager of a management server. A client device can download or be provided the application having the firewall logic.”)
b.	wherein sending the second request is performed via the firewall and based at least in part on the security rules allowing the transmission of the second request to the registry system, and wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system. (See paragraph [0035], “[i]n some embodiments, the firewall filters 218 can inspect or examine properties of data [e.g., header packets, portions of a packet] using one or more firewall rules 216 to determine whether to allow or block the corresponding data from being received at or transmitted by an application 204 executing on a device 202”; paragraphs [0049]-[0052]; paragraphs [0062]-[0064], “[i]n some embodiments, the firewall logic 208 can use the firewall rule 216 to identify a firewall action 220 including instructions to allow or permit the network traffic or data to be transmitted by or received at the application 204 executing on the device 202. In some embodiments, the firewall logic 208 can assign a level of access to network traffic or data corresponding to an API 234, application 204 or server 230 using the firewall policies…. For example, the firewall logic 208 can allow or enable the application 204 to receive data or transmit data to an API 234, an IP address [or group of IP addresses], a domain name or a server 230 based in part on the firewall rules 216 or a level of access assigned.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP and Balinsky, to incorporate with the teachings of Wisgo, and to store and apply security rules associated with the firewall on the electronic device, so that the firewall logic can apply firewall rules and actions at the application itself to identify malicious or harmful activities at the application and independent of a network device or a special firewall application set up on the client device executing the application. Thus, the firewall logic can provide firewall functionality for a mobile application executing on a mobile device independent of a network device or a special firewall application.
The combination of YEAP, Balinsky, and Wisgo discloses the claimed invention but does not explicitly disclose causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in association with the digital property registry and (2) the digital property has been associated with the block value.
YAMAMOTO discloses causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in association with the digital property registry and (2) the digital property has been associated with the registration value, and (3) a description of the digital property determined by the electric device. (See paragraph [0017] and paragraphs [0037]-[0038], “[a]s shown in FIG. 7, the user selects the type of the target file to be registered from the column 71 of the ‘type of input information’ by a pull-down menu or the like, and inputs the file name to the ‘input file’ column 72…. The remarks are input to the remark column 74 as needed. Information serving as a key at the time of retrieval is appropriately input to the search information column 75. When the registration button 76 in FIG. 7 is pressed, the time stamp management system performs registration processing corresponding to the type of the input target file, records it in the data storage unit, and displays the registration result on the screen as shown in FIG. 8,” and Fig. 8. The registration result displayed at the user device, shown as Fig. 8, includes the remark 74 and the key words 75 that are associated with the document and are entered via the user device.)
YEAP discloses presenting the registered record indicating the registered document, the document hash value, and the time stamp. Balinsky discloses providing the block value and the time stamp to the owner after registration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP, Balinsky, and Wisgo, to incorporate with the teachings of YAMAMOTO, and to display the registration confirmation data, such as the block value, the time stamp, and the description entered, on the user interface, so that the user can be notified of the registration result directly after registration is completed successfully.
Claim 32 recites “confirmation data indication that: the digital property has been registered in associated with the digital property registry; and the digital property has been associated with the block value.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 33:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
Balinsky further discloses identifying a first portion of the document and a second portion of the document; generating a second document obfuscation value representing the first portion of the document; generating a third document obfuscation value representing the second portion of the document; and wherein generating the first document obfuscation value comprises generating the first document obfuscation value based at least in part on the second document obfuscation value and the third document obfuscation value. (See paragraphs [0017]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to generate the document obfuscation value with different portions of the document, so that the sub-level design may be authenticated to a time that is stored in association with the hash of root.


Claim 34:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP discloses generating, based at in part on receiving the input, a […] document obfuscation value representing the document, the […] document obfuscation value generated utilizing a […] hash-value generator, and hash can be generated via different hash functions. (See paragraph [0019] and paragraph [0022]). YEAP et al. further discloses wherein the system comprising one or more servers and/or multiple computer systems. (See paragraphs [0014]-[0016].) 
 Balinsky discloses sending the […] document obfuscation value to the registry system (see Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028]), and wherein the confirmation data indicates that the digital property has been associated with a […] block value associated with the […] document obfuscation value, the […] block value representing a […]  block in a […]  blockchain associated with a […] distributed-ledger system (see paragraph [0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to send the document obfuscation value to the registry system and provide the registration confirmation to the user device, so that the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that the confirmation information may be used by the user both to ensure that the storage process is completed properly, and to retrieve the information in the future.
Claim 34 recites a second document obfuscation value, which is generated by a second hash-value generator; a second block value; and a second block in a second blockchain associated with a second distributed-ledger system. Although YEAP and Balinsky do not disclose a second document obfuscation value, a second hash-value generator, a second block value, or a second block in a second blockchain associated with a second distributed-ledger system, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B.
Claim 34 recites “wherein the confirmation data indicates that the digital property has been associated with a block value associated with the document obfuscation value, the block value representing a block in a blockchain associated with a distributed-ledger system.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).


Claim 36:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP discloses identifying fields of the document, individual ones of the fields being associated with a field type; identifying a field value associated with the individual ones of the fields: and generating tag data associated with the document, the tag data generated based at least in part on the field type and the field value for the individual ones of the fields. (See Figs. 1-2; paragraphs [0016]-[0019], “The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; and paragraphs [0023]-[0026].)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YEAP et al. (US 20190280856 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of Wisgo (US 20200195608 A1), YAMAMOTO et al. (JP 2016218554 A), Ganesan et al. (US 2019/0073670 A1), and KOMENDA et al. (US 20190057454 A1).
Claim 3:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP discloses sending, from the electronic device to a system, a request to generate a block in a blochchain. (See Figs. 1-2 and paragraphs [0014]-[0022]; and paragraphs [0028]-[0029].) YEAP further discloses receiving, from the distributed-ledger system, a block value indicating that the document has been registered in a block of a blockchain. (See paragraph [0034].)
Balinsky discloses sending, from the electronic device to a system,  the document obfuscation value and a request to generate a record in a blockchain and/or a registry system (see Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028]), and wherein the record in the registry system indicating a time value associated with generation of the block value (see paragraph [0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP, to incorporate with the teachings of Balinsky, and to send the document obfuscation value to generate a block of a blockchain, so that generating the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that the blockchain can make the stored data more secure.
None of YEAP, Balinsky, Wisgo, and YAMAMOTO discloses sending to a registry system, the block value and the time value, wherein the record in the registry system associating the block value and the time value with the document; sending, from the electronic device, a request to an insurer system; and receiving, from the insurer system, a block value representing a block in a second blockchain.
Ganesan discloses receiving, from the distributed-ledger system, a block value indicating that the document has been registered in a block of a blockchain; sending to a registry system, the block value and the time value, wherein the record in the registry system associating the block value and the time value with the document. (See paragraphs [0040]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP, Balinsky, Wisgo, and YAMAMOTO, to incorporate with the teachings of Ganesan, and to receive the block value from the blockchain, so that the anchor system hashes the block number with the export anchor to create the import anchor and transmits the import anchor to the data storage system.
KOMENDA discloses sending, from the electronic device, a request to an insurer system; and receiving, from the insurer system, a block value representing a block in a blockchain. (See Fig 3; Fig. 6; paragraph [0096];  and paragraphs [0099]-[0103].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP, Balinsky, Wisgo, YAMAMOTO, and Ganesan, to incorporate with the teachings of KOMENDA, and to send a request to an insurer blockchain system, receive the block value from the insurer blockchain system, and relate the value in the blockchain with the record in the registry system, so that the system can issue an insurance to the registered trade secret electronically.

Claims 4, 10, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over YEAP et al. (US 20190280856 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of Wisgo (US 20200195608 A1), YAMAMOTO et al. (JP 2016218554 A), and Stading et al. (US 20170365021 A1).
Claims 4, 10, and 35:
YEAP in view of Balinsky, Wisgo, and YAMAMOTO discloses the limitations shown above.
YEAP further discloses receiving an input indicating properties associated with the document, the properties including at least one of a title, a trade-secret type, or identifying information of at least one of a person or an entity; generating tag data based on at least in part on the input; and storing the tag data. (See Figs. 1-2; paragraphs [0016]-[0019], “The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; and paragraphs [0023]-[0026].)
None of YEAP, Balinsky, Wisgo, and YAMAMOTO discloses receiving, at the electronic device, input data representing a search of the trade secret/digital property registry, the input data including a search term; causing, the tag data to be searched based at least in part on the search term; and generating response data indicating a result of the search of at least the tag data.
However, Stading discloses receiving, at the electronic device, input data representing a search of the trade secret/digital property registry, the input data including a search term; causing, the tag data to be searched based at least in part on the search term; and generating response data indicating a result of the search of at least the tag data. (See paragraph [0006]; Figs.9-10; Figs.12-13; paragraphs [0119]-[0121], “[s]uch information may include text entered in the GUI 900 of FIG. 9 or received via an email”; and paragraphs [0133]-[0136], “[t]he data may include submitter information, date and time information, and other information.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP, Balinsky, Wisgo, and YAMAMOTO, to incorporate with the teachings of Stading, and to search the digital property and generate response data, so that the system can search one or more data sources based on the received data to identify related documents, potential collaborators, and so on.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
LEE et al. (US 20190354967 A1) disclose a method and a system for managing subject data on a blockchain.
Ma (US 20180285996 A1) discloses that a system and method to manage intellectual property using a blockchain are provided, and that the system and method may include one or more elements which form a comprehensive foundation for an ecosystem for innovation and intellectual property management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                      

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685